DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 10/12/2022
Claims 1, 3 and 5-12 are presented for examination
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennemann (US 10,092,507) in view of Marshall (US 7,078,760).

1: Hennemann discloses a device-fill pouch assembly (DFPA) comprising:

a pouch 1500, a device case 1404, and an implantable device (not shown but resides interior of 1404) disposed within the device case, wherein the device case and the implantable device are disposed within the pouch (col. 11, ll. 65-67; col. 12, ll. 1-6), wherein the pouch comprises:

a) a first sheet 1504 sealed to a second sheet 1506 (fig. 15);

b) a first opening 108 comprising an inlet system for use in loading the implantable device with living cells, wherein the inlet system comprises a spacer tube that extends interiorly into an inner space of the pouch between the first and second sheets (fig. 1, 1A);

c) a second opening 108 comprising an outlet system for use in removing solution from the implantable device (fig. 1A); and

wherein the implantable device comprises an inlet port 1406 that extends through the spacer tube (fig. 14).

Hennemann fails to disclose peelable layers having at least one window. Marshall teaches first and second sheets 141, 161 peelably adhered to one another (col. 5, ll. 54-67; fig. 2) and d) one or more transparent windows 57 to view the implantable device within the pouch (fig. 7). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pouch of Hennemann to include the peelable adhesion pouch of Marshall to maintain a secure closure while allowing for easy accessibility.
3: Hennemann-Marshall discloses the DFPA of claim 1, wherein the implantable device is a semi-permeable encapsulation device (Hennemann; col. 11-12, ll. 65-6).

5: Hennemann-Marshall discloses the DFPA of claim 1, wherein the pouch is made of a sterilizable material or paper. (Hennemann; col. 2, ll. 41-67).

11: Hennemann-Marshall discloses the DFPA of claim 1, wherein the outlet system extends outside of the pouch (Hennemann; fig. 1).

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennemann (US 10,092,507) in view of Marshall (US 7,078,760) in view of Enigmann (US 2013/0115132).

6-7: Hennemann-Marshall discloses the claimed invention as applied to claim 1 but fails to disclose a specific polymer. Engimann teaches the DFPA of claim 1, wherein the first
or second sheet comprises polyester, polyvinyl chloride, polyethylene, polypropylene,
polyolefin, an ethylene copolymer, ethylene- vinyl acetate (EVA), ethylene-methyl acrylate
(EMA), ethylene-acrylic acid (EAA), an ionomer resin, a gas- permeable polyethylene fabric, a
polypropylene non-woven fabric, a water-resistant fabric, a fabric resistant to chemical, or a
fabric resistant to abrasion [0028]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the window pouch material of Hennemann-Marshall to include the polymeric material of Engimann to allow for adequate protection and easy viewing.




Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennemann (US 10,092,507) in view of Marshall (US 7,078,760) in view of Moreschini (US 2014/0286595).

8, 12: Hennemann-Marshall discloses the claimed invention as applied to claim 1 but fails to disclose a sterilizable paper Moreschini teaches a) wherein the first or second sheet comprises a sterilizable paper ([0005]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the pouch of Hennemann-Marshall to include the sterilizable paper of Moreschini to effectively sterilize the product while maintaining low manufacturing costs.


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennemann (US 10,092,507) in view of Marshall (US 7,078,760) in view of Guidi (US 2010/0298790).

9-10: Hennemann-Marshall discloses the claimed invention according to claim 1 but fails to disclose a specific stored cell. Guidi teaches wherein the living cells are pancreatic progenitor cells, pancreatic and duodenal homeobox 1 (PDX-1) positive pancreatic endoderm cells, pancreatic endocrine precursor cells, or immature beta cells (abstract) placed in between a thermoplastic resin film combining the two sheets [0009]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the stored cells of Hennemann-Marshall to include the pancreatic cells of Guidi to provide a specific cell for a specific purpose.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735